NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 19, 2022 *
                                  Decided April 26, 2022

                                          Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     DIANE P. WOOD, Circuit Judge

                     CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1675

WILLIAM RICHTER,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of
                                                  Illinois, Eastern Division.

       v.                                         No. 14 C 6480

GHALIAH OBAISI, as Executor of the                Gary Feinerman,
Estate of SALEH OBAISI,                           Judge.
       Defendant-Appellee.
                                        ORDER

       William Richter, an Illinois prisoner, appeals the district court’s decision not to
recruit a second pro bono attorney for him after he told his first one to withdraw. The
court concluded that Richter did not have a legitimate reason to discharge the lawyer
and that he was competent to litigate his one remaining claim. We affirm.



       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1675                                                                         Page 2

       Richter filed a pro se complaint against Dr. Saleh Obaisi—and other defendants
not party to this appeal—for deliberate indifference to his medical needs at Stateville
Correctional Center. See 42 U.S.C. § 1983. (Dr. Obaisi died in 2017; his estate’s executor
was substituted as defendant. FED. R. CIV. P. 25(a).) Richter alleged inadequate medical
care for his back problems, chronic pain, and testicular swelling.

       Richter also moved for the recruitment of counsel. He explained that he was
disabled, suffered from chronic pain, had only a high-school education, and needed
another inmate to prepare his pleadings. He also feared he could not investigate the
case from inside a maximum-security prison. The district court granted the motion
based on Richter’s medical condition, his disabilities, and the inherent difficulties for
inmates in cases involving medical issues. It recruited Larry Smith to represent Richter.

        Richter’s claim against Dr. Obaisi survived summary judgment because of a
factual dispute about whether the doctor had offered to send Richter to an offsite
specialist to assess his candidacy for back surgery. Despite this success, Richter’s
relationship with Smith eventually broke down, and Richter asked the court to recruit
new counsel. He averred that he had lost trust in Smith for several reasons, including
that Smith had dropped claims from the amended complaint, had not sent him copies of
filings, and had not consulted him about decisions. He also preferred to have an
attorney with more experience with medical cases. In denying the motion, the district
court observed that Smith had represented Richter “with diligence and skill” and
informed Richter that he could either continue with Smith or proceed pro se.

        The relationship did not improve over the next year and a half. Smith, when
attempting to arrange a settlement conference, reported that Richter was refusing his
calls. Finally, Smith moved to withdraw, prompting two hearings. Smith produced a
letter from Richter demanding that he withdraw from the case. (The judge reviewed the
letter in chambers, but the parties agreed not to make it part of the record.) The court
asked Richter to confirm that he wanted Smith to withdraw. Richter said that he wanted
an attorney with greater medical expertise, and he accused Smith of omitting claims
from the amended complaint (a contention that the court investigated and found
unsupported). Richter also wanted Smith to consult a different expert. The court
explained that Smith had not “fallen short” in his assigned task and again informed
Richter that his only options were to continue with Smith or to proceed pro se. Richter
did not state that he was willing to proceed pro se, but he did not agree to continue
with Smith. The court allowed Smith to withdraw.
No. 21-1675                                                                         Page 3

       Richter filed a motion for recruitment of new counsel. The district court denied it,
explaining that Smith had “ably represented” Richter, and Richter’s dissatisfaction with
his performance was “not objectively reasonable.” It noted that Richter was not entitled
to counsel of his choice, and that his difficult situation—going to trial as a pro se
litigant—was “entirely of his own making.” For two more years, Richter repeatedly
asked the court to reconsider, insisting that Smith’s performance had been deficient. He
confirmed that he had told Smith in a letter to withdraw, but he later denied that he
“fired” the attorney, saying Smith resigned. The court stood firm, remarking that it did
“not wish to impose upon the time and talents of a new attorney” after what had
happened with Smith. It later added that if Richter’s dissatisfaction with Smith had
been reasonable, it would have recruited new counsel for him.

        After repeated attempts to settle the case failed, the court sought to set a trial
date, but Richter balked. At the last pretrial hearing, Richter stated that he was unable
to try the case given his worsening health: he said that he had been diagnosed with
dementia, had hearing and vision difficulties, and was scheduled for numerous medical
procedures. He once again asked for substitute counsel, but the court refused. After
discussing the dismissal of Smith, the court observed that Richter was “very well-
spoken”—more eloquent than “most attorneys who appear in this court.” It concluded
that Richter “ha[d] the wherewithal to handle this relatively simple trial on this one
relatively simple matter that remains.” The court also referred to our decision in Richter
v. Wexford Health Sources, Inc., 838 F. App’x 193, 195 (7th Cir. 2021), in which we
affirmed the same judge’s denial of Richter’s motion for recruited counsel in another
case—a decision based in part on Richter’s firing of Smith in the present matter. Richter
confirmed that, if the court empaneled a jury, he would not present witnesses or
evidence. Unwilling to take that course during a pandemic, the court dismissed the case
for lack of prosecution.

        On appeal, Richter challenges the district court’s refusal to recruit substitute
counsel, a decision we review for abuse of discretion. Walker v. Price, 900 F.3d 933, 938
(7th Cir. 2018). Richter first argues that the court based the denial on a misperception of
what happened with Smith. The court, he says, erroneously faulted him for “firing”
Smith when, in fact, Smith withdrew. He also stresses that the court overlooked good
reasons for his dissatisfaction with Smith. But, as we explained in Richter, 838 F. App’x
at 195, the court’s finding that Richter unreasonably fired Smith was not clearly
erroneous. The court held multiple hearings on Smith’s motion to withdraw during
which Richter aired his concerns and confirmed that he had told the attorney in writing
to withdraw. Richter instigated the withdrawal, so the court was not wrong to deem it a
No. 21-1675                                                                              Page 4

firing. Further, the court’s conclusion that Smith had “ably represented” Richter is well
supported; Smith worked on the case for over four years, consulted an expert witness
(although not the expert of Richter’s choosing), saw one of Richter’s claims through
summary judgment, and attempted to obtain a favorable settlement (albeit for less than
what Richter thought the case was worth). Even after Richter first sought to replace
him, Smith continued representing Richter for another year and a half, until Richter
dismissed him for what the court found were invalid reasons.

        Next, Richter contends that the court failed to consider properly whether the
difficulty of the case exceeded his ability to litigate it, see Pruitt v. Mote, 503 F.3d 647, 649
(7th Cir. 2007) (en banc), because the court overlooked the help he received from other
inmates. But the court assessed both Richter’s competence and the difficulty of the case,
as required. The court highlighted his oral advocacy abilities, which are relevant to trial.
(Richter maintains on appeal that he is “functionally illiterate.” But he did not mention
illiteracy to the district court, and we assess the reasonableness of the court’s decision
based on the information available at the time. Id. at 659.) And it reasonably
characterized the single issue in the case as “relatively simple”: No complicated medical
evidence would be needed to decide whether Richter had been given a chance to see a
back specialist. The district court, which observed Richter for years in this and other
cases, had the better position from which to evaluate Richter’s abilities, and we see no
error. See Mejia v. Pfister, 988 F.3d 415, 419 (7th Cir. 2021).

       More importantly, the court reasonably considered Richter’s rejection of Smith.
Richter argues that this consideration is not part of the Pruitt framework, under which
the court originally concluded he was entitled to counsel. But Pruitt sets the floor for
what a district court must do when asked to recruit counsel; nothing in that decision
required the district court to ignore the experience with Smith. We have emphasized
that the help of a pro bono lawyer in civil litigation is a “privilege” and a “limited
resource” that “should not be squandered on parties who are unwilling to uphold their
obligations.” Cartwright v. Silver Cross Hosp., 962 F.3d 933, 936–37 (7th Cir. 2020) (noting
it was a “serious mistake” to serially recruit attorneys after plaintiff refused to
cooperate with first one). The initial decision to recruit counsel did not bind the court to
do so again, even if Richter’s abilities had not improved. See Wilborn v. Ealey, 881 F.3d
998, 1008 (7th Cir. 2018). Even in criminal cases, indigent litigants are not entitled to
counsel of their choice. United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006). And
courts can permissibly consider the scarcity of recruited talent when deciding how to
allocate resources in civil cases. McCaa v. Hamilton, 959 F.3d 842, 845 (7th Cir. 2020).
No. 21-1675                                                                          Page 5

       As the district court recognized, in many circumstances, handling a trial is
beyond the capabilities of a pro se litigant, particularly one who is ill, like Richter.
See Perez v. Fenoglio, 792 F.3d 768, 784–85 (7th Cir. 2015). That does not excuse Richter’s
choice to squander a scarce resource—one many indigent litigants never receive—
despite the court’s clear warnings that no further help was on offer.

                                                                                AFFIRMED